Case 1:17-cv-00191-JJM-LDA Document 36 Filed 10/09/18 Page 1 of 2 PageID #: 825




                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF RHODE ISLAND


JOHN DOE,
                   Plaintiff,

v.                                                           C.A. NO.: 17-191-JJM-LDA

BROWN UNIVERSITY,
         Defendant.


     DEFENDANT BROWN UNIVERSITY’S MOTION TO REQUIRE PLAINTIFF TO
                   PROCEED UNDER HIS REAL NAME

           Defendant Brown University (“Brown”) moves that the Court enter an Order requiring

Plaintiff to proceed in this litigation under his real name, not a John Doe pseudonym.

           Brown has filed a memorandum of law in support of its motion.

           Brown requests that the Court hold oral argument on the motion. Brown estimates that

the hearing would require one hour of time to complete.


                                                             BROWN UNIVERSITY,

                                                             By Its Attorneys,

                                                             /s/ Steven M. Richard
                                                             Steven M. Richard (#4403)
                                                             Nixon Peabody LLP
                                                             One Citizens Plaza, Suite 500
                                                             Providence, RI 02903
                                                             Tel: 401-454-1020
                                                             Fax: 401-454-1030
                                                             srichard@nixonpeabody.com




4831-5744-4983.1
Case 1:17-cv-00191-JJM-LDA Document 36 Filed 10/09/18 Page 2 of 2 PageID #: 826




                                                           Thomas R. Bender (#2799)
                                                           Associate Counsel
                                                           Office of General Counsel
                                                           Brown University
                                                           Box 1912
                                                           Providence, RI 02912
                                                           Tel: 401-863-5466
                                                           Fax: 401-863-1199
                                                           Thomas_bender@brown.edu


Dated: October 9, 2018


                               CERTIFICATE OF SERVICE

       I certify that, on the 9th day of October, 2018, Brown University’s motion was filed and
served via the Court’s CM/ECF system.

                                                           /s/ Steven M. Richard




                                                2
4831-5744-4983.1
